      Case 3:19-cv-01138-JM-BGS Document 4 Filed 06/18/19 PageID.29 Page 1 of 6




      LUCEE KIRKA (Cal. Bar No. 121685)
      Email: kirkal@sec.gov
 2
   Attorneys for Plaintiff
  3Securities and Exchange Commission
   Michele Wein Layne, Regional Director
 4 John W. Berry, Associate RegTonal Director
   Amy J. Longo, Regional.Trial Counsel
 5 444 S. Flower Street, Suite 900
   Los Angeles, California 90071
 6 Telephone: 323)965-3998
   Facsimile:( 13)443-1904
 7
 8                       UNITED STATES DISTRICT COURT

 9                          SOUTHERN DISTRICT OF CALITORNIA

10
11
12     S~,CURITIES AND EXCHANGE                     Case No.
       COMMISSION,
13
                      Plaintiff,                    CONSENT OF DEFENDANT
14                                                  ANDREW J. DUGGAN
               vs.
15
   E~UAL EARTH,INC., ANDREW J.
16 DUGGAN and GHASSAN HAMADE
17 (a~k/a MARK HAMADE),
     i
18           Defendants.
19
20       'I   1.     Defendant Andrew J. Duggan ("Defendant') waives service of a
2I    sunnmons and the complaint in this action, enters a ger_eral appearance, and admits
22 thel~Court's jurisdiction over Defendant and over the subject matter of this action.
23            2.     Without admitting or denying the allegati~~ns ofthe complaint(except as
24 proWided herein in paragraph 11 and except as to personal and subject matter
25 jurisdiction, which Defendant admits), Defendant hereby consents to the entry ofthe
       i
26 find Judgment in the form attached hereto (the "Final Judgment") and incorporated
27 by reference herein, which, among other things:
28
     Case 3:19-cv-01138-JM-BGS Document 4 Filed 06/18/19 PageID.30 Page 2 of 6




 1                (a)    permanently restrains and enjoins Defendant from violation of
 2 Section 10(b) ofthe Securities Exchange Act of 1934 (the "Exchange Act"}[15
     U.S.C. §78j(b)] and Rule lOb-5 promulgated thereunder[17 C.F.R. § 240.1Ob-5];
 4 Section 17(a) of the Exchange Act[15 U.S.C. §77q(a)]; and Section 5 ofthe
 5 Securities Act of 1933 (the "Securities Act")[15 U.S.C. § 77e];
 h               (b)     prohibits Defendant from acting as an officer or director of any
 7 issuer that has a class of securities registered pursuant to Section 12 of the Exchange
     Act [15 U.S.C. § 781] or that is required to file reports pursuant to Section 15(d) of
 9 the Exchange Act [15 U.S.C. § 78o(d)];
]0               (c)     permanently restrains and enjoins Defendant from directly or
11   indirectly, including, but not limited to, through any entity owned or controlled by
12 Defendant, participating in the issuance, purchase, offer, or sale of any securities in
13 an unregistered offering by an issuer, provided, howe~~er, that such injunction shall
14 not prevent Defendant from purchasing ox selling securities for his own personal
15   account);
16                (d)    orders Defendant to pay disgorgement in the amount of $657,690,
17 plus prejudgment interest thereon in the amount of $148,715.12; and
18               (e)     orders Defendant to pay a civil penalty in the amount of$167,500
19 under Section 20(d) of the Securities Act[l 5 U.S.C. §77t(d)] and Section 21(d)(3) of
20 the Exchange Act[15 U.S.C. § 7$u(d)(3)].
21         3.     Defendant agrees that he shall not seek or accept, directly or indirectly,
22 reimbursement or indemnification from any source, including but not limited to
23 payment made pursuant to any insurance policy, with regard to any civil penalty
24 amounts that Defendant pays pux-suant to the Final Judgment, regardless of whether
25   such penalty amounts or any part thereof are added to a distribution fiand or otherwise
26 used for the benefit of investors. Defendant further agrees that he shall not claim,
27 assert, or apply fir a tax deduction or tax credit with regard to any federal, state, or
28 local tax for any penalty amounts that Defendant pays pursuant to the Final
        Case 3:19-cv-01138-JM-BGS Document 4 Filed 06/18/19 PageID.31 Page 3 of 6




     1 !Judgment, regardless of whether such penalty amounts or any part thereof are added
  2 I ~ to a distribution fund or otherwise used for the benefit of investors.
  3           4.    Defendant waives the entry of findings of fact and conclusions of law
  4 ~ pursuant to Rule 52 of the Federal Rules of Civil Procedure.
  5           5.    Defendant waives the right, if a~.y, to a jury trial and to appeal from the
 6 entry of the Final Judgment.
  7           6.    Defendant enters into this Consent voluntarily and represents that no
 8 threats, offers, promises, or inducements of any kind have been made by the SEC or
 9 any member, officer, employee, agent, or representative of the SEC to induce
 10 Defendant to enter into this Consent.
11            7.    Defendant agzees that this Consent shall be incorporated into the Final
12 Judgment with the same force and effect as if fully set forth therein.
13            8.    Defendant will not oppose the enforcement of the Final Judgment on the
14 ground, if any exists, that it fails to comply with Rule 65(d)ofthe Federal Rules of
15 Civil Procedure, and hereby waives any objection based thereon.
16           9.     Defendant waives service of the Final Judgment and agrees that entry of
17 the Final Judgment by the Court and filing with the Clerk of the Court will constitute
18     notice to Defendant of its terms and conditions. Defendant further agrees to provide
1 9 counsel for the SEC, within thirty days after the Final Judgment is filed with the
20 Clerk of the Court, with an affidavit or declaration stating that Defendant has
21     received and read a copy of the Final Judgment.
22            10.   Consistent with 17 C.I .R. 202.50, this Consent resolves only the claims
23 asserted against Defendant in this civil proceeding. Defendant acknowledges that no
24 promise or representation has been made by the SEC or any member, officer,
25 employee, agent, or representative of the SEC with regard to any criminal liability
26 that may have arisen or may arise from the facts underlying this action or immunity
27 from any such criminal liability. Defendant waives any claim of Double Jeopardy
28 based upon the settlement of this proceeding, including the imposition of any remedy

                                                    3
      Case 3:19-cv-01138-JM-BGS Document 4 Filed 06/18/19 PageID.32 Page 4 of 6




      or civil penalty herein. Defendant further acknowledges that the Court's entry of a
     permanent injunction may have collateral consequences under federal or state law
     and the rules and regulations ofself-regulatory organizations, licensing boards, and
 4 other regulatory organizations. Such collateral consequences include, but are not
 5   limited to, a statutory disqualification with respect to membership or participation in,
 6 or association with amember of, aself-regulatory organization. This statutory
 7 disqualification has consequences that are separate from any sanction imposed in an
 8   administrative proceeding. In addition, in any disciplinary proceeding before the
 9 SEC based on the entry ofthe injunction in this action, Defendant understands that he
10 shall not he permitted to contest the factual allegations of the complaint in this action.
11          1 1.   Defendant understands and agrees to comply with the tez-ms of 17 C.F.R.
12     202.5(e), which provides in part that it is the SEC's policy "not to permit a
13 defendant or respondent to consent to a judgment ox order that imposes a sanction
14 while denying the allegations in the complaint or order for proceedings," and "a
IS   refusal to admit the allegations is equivalent to a denial, unless the defendant or
16   respondent states that he neither admits nor denies the allegations." As part of
17 Defendant's agreement to comply with the terms of Section 2Q2.5(e), Defendant:(i)
18   will not take any action or make or permit to be made any public statement denying,
19 directly or indirectly, any allegation in the complaint or creating the impression that
20 the complaint is without factual basis; (ii) will not make or permit to be made any
21   public statement to the effect that Defendant does not admit the allegations of the
22 complaint, or that this Consent contains no admission of the allegations, without also
23 stating that Defendant does not deny the allegations; (iii) upon the filing of This
24 Consent, Defendant hereby withdraws any papers filed in tk~is action to the extent that
25   they deny any allegation in the complaint; and (iv) stipulates solely for purposes of
26 exceptions to discharge set forth in Section 523 ofthe Bankruptcy Code, 11 U.S.C.
27 §523, that the allegations in the complaint are true, and further, that any debt for
2$   disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant

                                                  D
     Case 3:19-cv-01138-JM-BGS Document 4 Filed 06/18/19 PageID.33 Page 5 of 6
                                                           A notary public or other officer completing this
                                                        certificate verifies only the identity of the individual
                                                         who signed t'he dceument,to which this certificate
                                                          is attached, and not the truthfulness, accuracy, or
                                                                       validity of that document.

 1   under the Final Judgment or any other judgment, order, consent order, decree or
 2 settlement agreement entered in connection with this proceeding, is a debt for the
 3   violation by Defendant of the federal securities laws or any regulation or order issued
 4 under such laws, as set forth in Section 523(x)(19) ofthe Bankruptcy Code, 11 U.S.C.
 5   §523(x)(19). If Defendant breaches this agreement, the SEC may petition the Court
 6 to vacate the Final Judgment and restore this action to its active docket. Nothing in
 7 this paragraph affects Defendant's:(i) testimonial obligations; or (ii) right to take
 8   legal or factual positions in litigation or other legal proceedings in which the SEC is
 9 not a party.
10          12.   Defendant hereby waives any rights under the Equal Access to Justice
11   Act, the Small Business Regulatory Enforcement Fairness Act of 1996, or any other
12 provision of law to seek from the United States, ar any agency, or any official of the
13   United States acting in his or her official capacity, directly or indirectly,
14 reimbursement of attorney's fees or other fees, expenses, or costs expended by
15   Defendant to defend against this action. For these purposes, Defendant agrees that
16   Defendant is not the prevailing party in this action since the parties have reached a
17   good faith settlement.
18         13.    Defendant agrees that the SEC may present the Final Judgment to the
19 Court for signature and entry without further notice.
20         14.    Defendant agrees that this Court shall retain jurisdiction over this matter
21   for the purpose of enforcing the terms of the Final Judgment.
22
23   Dated:                     , 2019
24                                                   ~
25     ~ g~            ~~',1;~(,L            Andr w J. Duggan
26
      ~~~o ~~                       b    ~

           On ~'~ 27                ,2019, ~~~(~~btl~ ~~Q~t'~- , a person known to
27
     me, personally appeared before me and acknowledged executing the foregoing
28

                                                    5
        Case 3:19-cv-01138-JM-BGS Document 4 Filed 06/18/19 PageID.34 Page 6 of 6




  1     Consent.
                                                                N~                             u~
 3                                                                          Notary Public
                                                                            Commission expires:
 4
 5
 b      Approved as to form:
 7
             ~~oi
 8  I iowar Schiff'man, Esq.                                      goa
    Schu e, Roth & L' abel
 q        1 5th Street, NW,Suite
(0 Washington, D.C. 20005
   (202)729-7470
    Attorney for Defendant                                                         A notary public or other officer completing this
                                                                                certificate verifies only the identity of the individual
                                                                                 who signed the document, to which this certificate
12                                                                                is attached, and not the Pruthfulness, accuracy, or
                                                                                               validity of that document.
13
14                                                               gate of CaUfomia                                 County of San Diego           ~~

15
                                                               On     ~Py''l Z~ Z° gore me.                ~~ ~-~, ~ ~
                                                                                                              D       hT~                       .   ~~

16 'I                                                          a notary public, personally appeared ~'f~"'~'J •^~~~~=~/~-Q-}—a"''—
                                                                                                                            Insert name(e/ `~
                                                                                                     who proved to me on the~asis o~
17                                                             satisfactory evidence to be the persons) whose name(a~'is/afe subs ~ n
                                                               to the within instrument and acknowledged to me that he/spy E~x~
                                                               the same in his/twcl~heir authorized capacdy ~es`f and that by his/fir--
18                                                             signature(~n the )nstrument the person(a~or the entity upon behalr
                                                               which the person~cted, executed the instrument.
19
               .,;,,;            JOSEPH T. ~ANZCN              ;certify under PENALTY OF PERJURY under the laws of the State o!
20           :;~,. ~~t~~      Notary Public -California   r    CalNornia that the foregoing paragraph is true and correct.
               '  ~              San Uiego County         n-
                      1        Commission a 218 105
2]                         M y Comm.Expires Mar 14,zort        WETNESS my hand and otticia ~ seal.


22                                                             "~qnn W re w Notary Puaic
                                                                                                                Nmary3ul

23
24
25
26
27
28

                                                                                           6
